PER CURIAM.
Because a review of the record shows that there was conflicting evidence presented on the counterclaim to allow the jury to draw a reasonable inference of vicarious liability, we affirm the denial of the plaintiffs motions for directed verdict. Stinson v. Prevatt, 84 Fla. 416, 418-19, 94 So. 656, 657 (1922); Ligman v. Tardiff, 466 So.2d 1125, 1126 (Fla. 3d DCA), review denied, 478 So.2d 54 (Fla.1985). In addition, as to the cross-appeal, we reverse the trial court’s denial of the defendants’ motion for attorney’s fees pursuant to a provision in the underlying contract. The trial court had no discretion to decline to enforce this provision. Brickell Bay Club Condominium Ass’n v. Forte, 397 So.2d 959 (Fla. 3d DCA), review denied, 408 So.2d 1092 (Fla.1981).
Affirmed, in part; reversed, in part, and remanded for further proceedings consistent with this opinion.